DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on September 4, 2020, is acknowledged.
Claims 1-15 are pending in the instant application.

Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Regarding claim(s) 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 1, and specifically comprising the limitation of a respective slider attached to each lug which is slideable along the respective lug, wherein the slider has a slider lip at one end; and a respective bracket pivotally connected to another end of each slider opposite to the end with the slider lip; wherein the mounting unit is configurable between two configurations: a first configuration in which each slider lip is spaced from the front ring, the end face of the lug is spaced from the bracket, and the bracket is free to rotate to a collapsed position in which the brackets fit through the opening; and a second configuration in which each slider lip is against the front ring for engaging with the front side of the substrate, the end face of the lug is against the bracket and the bracket is locked in an expanded position in which the brackets do not fit through the opening and the brackets are positioned for engaging with a back side of the substrate.
Regarding claim(s) 2-15, claim(s) 2-15 is/are allowable for the reasons given in claim 1 because of its/their dependency status from claim 1.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y. Epps, can be reached on (571) 272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mariceli Santiago/Primary Examiner, Art Unit 2879